Name: Commission Regulation (EEC) No 2279/79 of 17 October 1979 opening the possibility of terminating long-term storage contracts for concentrated grape must
 Type: Regulation
 Subject Matter: civil law;  distributive trades;  foodstuff;  agricultural structures and production
 Date Published: nan

 No L 262/20 Official Journal of the European Communities 18 . 10 . 79 COMMISSION REGULATION (EEC) No 2279/79 of 17 October 1979 opening the possibility of terminating long-term storage contracts for concentrated grape must Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (*), as amended by Regula ­ tion (EEC) No 1 303/79 (2), and in particular Articles 8 (3) and 9 (5) thereof, Whereas Article 11a of Commission Regulation (EEC) No 2015/76 (3), as last amended by Regulation (EEC) No 2278/79 (4), lays down the conditions under which long-term storage contracts for concentrated grape must may be cancelled ; Whereas the crop from the 1978/79 marketing year is relatively early ; whereas consequently, enrichment of crops, where it is necessary, must be carried out before most of the long-term storage contracts for concen ­ trated grape must have expired ; whereas it is therefore advisable to open the possibility of terminating the contracts referred to in Article 1 1 a of the said Regula ­ tion ; 1 . The possibility of terminating long-term storage contracts for concentrated grape must, as referred to in Article 11a of Regulation (EEC) No 2015/76, is hereby opened . 2. The storage contracts referred to in paragraph 1 shall be terminated at the request of the producers concerned. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 8 October 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 162, 30 . 6. 1979, p . 28 . P) OJ No L 221 , 14 . 8 . 1976, p . 20 . (4 ) See page 19 of this Official Journal .